    Case: 1:17-cv-05957 Document #: 70 Filed: 06/21/19 Page 1 of 3 PageID #:275



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


Flava Works, Inc.,                                    )
                                                      )       Civil Action No. 17 CV 5937
                       Plaintiff,                     )
                                                      )       Honorable Joan B. Gottschall
               v.                                     )             Presiding Judge
                                                      )
Marc Juris,                                           )
                                                      )
                       Defendant.                     )


  PLAINTIFF’S MOTION TO QUASH AND/OR ADJUDICATE ATTORNEY’S LIEN

       Plaintiff Flava Works moves this Court to quash and/or adjudicate an attorney’s lien

asserted by attorney Juneitha Shambee against Flava Works.

                                         BACKGROUND

       Ms. Shambee has been an attorney of record and involved with the present action since

filing the case on behalf Flava Works, Inc. on August 15, 2017. On February 6, 2019, Ms.

Shambee failed to appear on behalf of Flava Works in this matter for a status hearing.

Additionally, on February 27, 2019, Ms. Shambee quit working as a staff attorney for Flava

Works upon filing a notice to withdraw from a federal appeals case without any notice to Flava

Works, Inc. Flava Works then immediately demanded that Ms. Shambee withdraw from the

present case and terminated her from all cases she was handling on behalf of the company; she

refused to do so. On March 13, 2019, Ms. Shambee filed an attorney’s lien against Flava Works

regarding this matter. The lien was neither served via U.S. registered or U.S. certified Mail; it did

not indicate an exact amount due and owing; and, it was not perfected, because it was served

after the attorney-client relationship has ended
     Case: 1:17-cv-05957 Document #: 70 Filed: 06/21/19 Page 2 of 3 PageID #:276



                                            ARGUMENT

        Ms. Shambee’s attorney’s lien is invalid on its face and in substance, and she is not

entitled to a lien against any funds recovered by Flava Works. The Illinois Attorneys Lien Act is

a statutory remedy only. See 770 ILCS 5/1. Strict compliance with the requirements of the Act is

necessary to “establish a lien and ensure a right of action for enforcement.” See, e.g., In re Del

Grosso, 111 B.R. 178, 182 (Bankr. N.D. Ill 1990). To perfect a lien, “the attorney must serve

notice of the lien during the existence of the attorney-client relationship.” See, e.g., Triskett Ill. V.

Dixon (In re T.C. Assocs. Ltd. Partnership), 163 B.R. 140, 145 (Bankr. D. Ill. 1994). This

requirement is essential to perfecting the lien.” In re Del Grosso, 111 B.R. at 182; see also

Rhoades v. Norfolk & W. Ry. Co., 78 Ill. 2d 217, 227, 339 N.E.2d 969, 974, 35 Ill. Dec 680

(1979) (“[B]y the time the firm attempted to perfect its lien, there was no longer an underlying

attorney-client relationship, a necessity for the perfection of the attorney’s lien.”); Department

of Public Works v. Exchange Nat’l Bank, 93 Ill. App. 3d 390, 394, 417 N.E.2d 1045, 1048, 49

Ill. Dec. 218 (2d Dist. 1981) (“The filing of notice of lien by an attorney during the existence of

the attorney-client relationship is a prerequisite for perfecting the statutory attorney’s lien.”

        In addition, in order that an attorney’s lien be enforceable, “such attorneys shall serve

notice in writing, which service may be made by registered or certified mail.” See 770 ILCS 5/1.

Furthermore, “notice must be served on the party against whom the client has the claim …

[s]ervice on a party’s attorney is insufficient to perfect an attorney’s lien.” American Nat’l Bank

v. Alps Electric Co. 2004 U.S. Dist. 455, *6. Ms. Shambee’s purported Notice of Attorney’s

Lien is procedurally invalid and unenforceable.

          Ms. Shambee Failed to Serve Notice During the Existence of the Attorney-Client
                                          Relationship
Case: 1:17-cv-05957 Document #: 70 Filed: 06/21/19 Page 3 of 3 PageID #:277



  Flava Works terminated Ms. Shambee on March 1, 2019. Ms. Shambee did not serve the

  attorney’s lien pursuant to 770 ILCS 5/1, because the notice was not sent via certified or

  registered mail, and it was sent after the attorney-client relationship had ended—and not

  during that relationship. Department of Public Works v. Exchange Nat’l Bank, 93 Ill.

  App. 3d 390, 394, 417 N.E.2d 1045, 1048, 49 Ill. Dec. 218 (2d Dist. 1981) (“The filing of

  notice of lien by an attorney during the existence of the attorney-client relationship is a

  prerequisite for perfecting the statutory attorney’s lien.”

                                        CONCLUSION

         Ms. Shambee has failed on multiple grounds to perfect her purported lien. As

  such, Flava Works respectfully requests that this Court quash and/or adjudicate Ms.

  Shambee’s purported attorney’s lien and declare said lien invalid and unenforceable.



  Dated: June 19, 2019                           Respectfully submitted,



                                                 By      /s/ Bryan Edward Moore
